Exhibit PAN AMERICAN SILVER CORP. Consolidated Balance Sheets (Unaudited In thousands of US dollars) June 30, December 31, 2008 2007 Assets Current Cash and cash equivalents $ 78,096 $ 51,915 Short-term investments (note 6) 28,571 55,400 Accounts receivable, net of $ Nil provision for doubtful accounts 100,699 68,600 Inventories and stockpiled ore (note 7) 61,028 51,737 Unrealized gain on commodity and foreign currency contracts 5,280 5,502 Future income taxes 6,420 8,388 Prepaid expenses and other 3,580 3,376 Total Current Assets 283,674 244,918 Mineral property, plant and equipment, net (note 8) 584,283 500,284 Other assets (note 9) 29,432 17,701 Total Assets $ 897,389 $ 762,903 Liabilities Current Accounts payable and accrued liabilities (note 10) $ 50,704 $ 53,736 Taxes payable 10,339 1,771 Unrealized loss on commodity and foreign currency contracts 4,273 27 Other current liabilities 3,792 3,047 Total Current Liabilities 69,108 58,581 Provision for asset retirement and reclamation 51,773 50,370 Future income taxes 56,770 48,698 Other liabilities 92 151 Total Liabilities 177,743 157,800 Non-controlling interests 4,832 5,486 Shareholders’ equity Share capital (authorized 200,000,000 common shares of no par value) 655,517 592,402 Contributed surplus 3,488 14,233 Accumulated other comprehensive income (loss) 2,663 (8,650 ) Retained earnings 53,146 1,632 Total Shareholders’ Equity 714,814 599,617 Total Liabilities, Non-controlling interests and Shareholders’ Equity $ 897,389 $ 762,903 See accompanying notes to the consolidated financial statement. 1 Pan American Silver Corp. Consolidated Statements of Operations (Unaudited – in thousands of US dollars, except for share and per share amounts) Three months ended Six months ended June 30, June 30, 2008 2007 2008 2007 Sales $ 104,079 $ 79,211 $ 212,829 $ 127,268 Cost of sales 52,101 40,800 102,612 69,761 Depreciation and amortization 12,719 6,994 22,583 11,216 Mine operating earnings 39,259 31,417 87,634 46,291 General and administrative 3,751 2,684 5,347 4,542 Exploration and project development 1,008 720 1,722 1,269 Asset retirement and reclamation 671 760 1,343 1,396 Operating earnings 33,829 27,253 79,222 39,084 Interest and financing expenses (155 ) (116 ) (618 ) (274 ) Investment and other income 1,214 1,889 1,477 3,727 Foreign exchange gain (loss) (29 ) 84 (2,202 ) 24 Net gains (losses) on commodity and foreign currency contracts (1,077 ) 887 477 727 Gain (Loss) on sale of assets (2 ) - 1,098 10,268 Income before taxes and non-controlling interest 33,780 29,997 79,454 53,556 Income tax provision (12,451 ) (10,160 ) (26,948 ) (12,760 ) Non-controlling interests 28 (1,365 ) (992 ) (1,889 ) Net income for the period $ 21,357 $ 18,472 $ 51,514 $ 38,907 Earnings per share: Net income for the period $ 21,357 $ 18,472 $ 51,514 $ 38,907 Basic income per share $ 0.26 $ 0.24 $ 0.65 $ 0.51 Diluted income per share $ 0.26 $ 0.23 $ 0.63 $ 0.49 Weighted average number of shares outstanding (in thousands) Basic 80,786 76,401 79,680 76,365 Diluted 81,020 79,302 81,288 79,311 Consolidated Statements of Comprehensive Income (Unaudited – in thousands of US dollars) Three months ended Six months ended June 30, June 30, 2008 2007 2008 2007 Comprehensive income Net income for the period $ 21,357 $ 18,472 $ 51,514 $ 38,907 Unrealized gain on available for sale securities 13,254 953 11,907 1,236 Reclassification adjustment for (gains) and losses included in net income (594 ) - (594 ) - Comprehensiveincome $ 34,017 $ 19,425 $ 62,827 $ 40,143 See accompanying notes to the consolidated financial statements. 2 Pan American Silver Corp. Consolidated Statement of Cash Flows (Unaudited – in thousands of US dollars) Three months ended Six months ended June 30, June 30, 2008 2007 2008 2007 Operating activities Net income for the period $ 21,357 $ 18,472 $ 51,514 $ 38,907 Reclamation expenditures (90 ) (190 ) (128 ) (470 ) Items not affecting cash: Depreciation and amortization 12,719 6,994 22,583 11,216 Asset retirement and reclamation accretion 671 760 1,343 1,396 Loss (gain) on sale of assets 2 - (1,098 ) (10,268 ) Future income taxes 1,144 3,921 6,125 2,080 Unrealized losses on foreign exchange 3,915 - 3,915 - Non-controlling interests (28 ) 1,365 992 1,889 Unrealized losses(gains) on commodity and foreign currency contracts 5,086 (331 ) 4,467 (377 ) Stock-based compensation 914 546 1,389 891 Changes in non-cash operating working capital (note 13) 5,103 (13,369 ) (20,844 ) (24,834 ) Cash generated by operating activities 50,793 18,168 70,258 20,430 Investing activities Mining property, plant and equipment expenditures (net (61,805 ) (33,621 ) (105,318 ) (52,893 ) of accruals) Purchase of additional 40 percent interest in San Vicente (net of cash acquired of $1.9 million) - (6,245 ) - (6,245 ) Proceeds fromsale of short-term investments 36,953 11,287 14,662 23,893 Proceeds from sale of assets - - 9,450 10,268 Purchase of other assets (7,258 ) (2,475 ) (12,146 ) (4,947 ) Cash used in investing activities (32,110 ) (31,054 ) (93,352 ) (29,924 ) Financing activities Proceeds from issuance of common shares (note 11) 152 1,559 50,841 3,257 Dividends paid by subsidiaries to non controlling interests (1,241 ) - (2,626 ) (2,306 ) Contributions received for advances 403 4,049 1,060 4,049 Cash (used in) generated by financing activities (686 ) 5,608 49,275 5,000 Increase (decrease) in cash and cash equivalents during the period 17,997 (7,278 ) 26,181 (4,494 ) Cash and cash equivalents, beginning of period 60,099 83,131 51,915 80,347 Cash and cash equivalents, end of period $ 78,096 $ 75,853 $ 78,096 $ 75,853 Supplemental Disclosures (note 14) Interest paid $ - $ - $ - $ - Taxes paid $ 7,487 $ 12,141 $ 16,326 $ 28,260 See accompanying notes to the consolidated financial statements. 3 PAN AMERICAN SILVER CORP. Consolidated Statements of Shareholders’ Equity for the six months ended June 30, 2008 and 2007 (Unaudited - in thousands of US dollars, except for amounts of shares) Common Shares Accumulated Other Comprehensive Shares Amount Contributed Surplus Income Retained Earnings Total Balance, December 31, 2007 76,662,651 $ 592,402 $ 14,233 $ (8,650 ) $ 1,632 $ 599,617 Issued on the exercise of stock options 129,371 3,310 (650 ) - - 2,660 Issued on the exercise of sharepurchase warrants 3,969,016 58,928 (10,744 ) - - 48,184 Issued as compensation 25,069 877 - - - 877 Stock-based compensation on options granted - - 649 - - 649 Other comprehensive income - - - 11,313 - 11,313 Net income for the period - 51,514 51,514 Balance June 30, 2008 80,786,107 $ 655,517 $ 3,488 $ 2,663 $ 53,146 $ 714,814 Common Shares Accumulated Other Comprehensive Shares Amount Contributed Surplus Income Deficit Total Balance, December 31, 2006 76,195,426 $ 584,769 $ 14,485 $ - $ (87,228 ) $ 512,026 Issued on the exercise of stock options 245,168 4,056 (972 ) - - 3,084 Issued on the exercise of sharepurchase warrants 15,634 202 (36 ) - - 166 Issued as compensation 23,823 633 - - - 633 Stock-based compensation on options granted - - 664 - - 664 Cumulative impact of change in accounting policy (note 3) - - - 153 - 153 Other comprehensive income - - - 1,236 - 1,236 Net income for the period - 38,907 38,907 Balance June 30, 2007 76,480,051 $ 589,660 $ 14,141 $ 1,389 $ (48,321 ) $ 556,869 See accompanying notes to the consolidated financial statements. 4 Pan American Silver Corp. Notes to Unaudited Interim Consolidated Financial Statements As at June 30, 2008 and December 31, 2007 and for the three and six month periods ended June 30, 2008 and 2007 (Tabular amounts are in thousands of U.S. dollars except for number of options and per share amounts) 1. Nature of Operations Pan
